Citation Nr: 1730404	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-15 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of a spontaneous pneumothorax.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the RO in San Juan, the Commonwealth of Puerto Rico.

The matter was previously before Board in July 2016 at which time it was remanded for additional development.  Review of the record shows substantial compliance with the prior remand; thus additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since August 18, 2009, the Veteran's pulmonary function test (PFT) results have not been manifested by FEV-1 of 40 to 55 percent of predicted, FEV-1 to FVC of 40 to 55 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, and maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the residuals of a spontaneous pneumothorax disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6834 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file and also examined the Veteran.  Testing was conducted which allows the claim to be accurately rated.  

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability. 
38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25. However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14  (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54

Residuals, Spontaneous Pneumothorax

The Veteran filed a claim for an increased evaluation for his noncompensable residuals of spontaneous pneumothorax in August 2009.  The Veteran's condition was evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6843, traumatic chest wall defect, pneumothorax, hernia, etc.  DC 6843 is evaluated under the General Rating Formula for Restrictive Lung Disease.  Pursuant to the rating criteria, a 30 percent rating is warranted where Pulmonary Function Test (PFT) results show FEV-1 is 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted.

A 60 percent rating is warranted where FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent (total) rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the Veteran requires outpatient oxygen therapy.

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1).

If the DLCO(SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 
38 C.F.R. § 4.96(d)(7).

The Veteran underwent a VA respiratory examination in October 2009, which did not include PFTs.  The Veteran reported that he had a history of pneumothorax and that he smoked one pack of cigarettes per day.  He reported no history of asthma or wheezing, but indicated occasional dyspnea on moderate exertion and at rest.  The examiner noted that the examination revealed no abnormal respiratory findings and diagnosed the Veteran with history of spontaneous pneumothorax, resolved.

In February 2014, the Veteran underwent a second VA respiratory examination.  The Veteran reported that he did not use any corticosteroid medications, inhaled medications, oral bronchodilators or antibiotics.  PFT post-bronchodilator results revealed FEV-1 was 60 percent predicted and FVC was 68 percent predicted.  The VA examiner stated that the FEV-1 result most accurately reflected the Veteran's level of disability and that the Veteran's respiratory condition did not impact his ability to work.

The Board remanded the matter in July 2016 to afford the Veteran a contemporaneous VA examination and to obtain recent treatment records.  The Veteran underwent a VA respiratory examination in April 2017.  The Veteran reported that his condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  PFT post-bronchodilator FEV-1 results were 60 percent predicted; FVC was 68 percent.  The VA examiner stated that the FEV-1 result most accurately reflected the Veteran's level of disability and that the Veteran's respiratory condition did not impact his ability to work.

The Veteran's outpatient treatment records were obtained for the period from March 2015 to August 2016.  A review of the records reveals no treatment for symptoms relating to residuals of a spontaneous pneumothorax.

The October 2014 rating decision assigned the Veteran a 30 percent disability rating for residuals of a spontaneous pneumothorax from August 2009, the date his claim for an increased evaluation was received.  In doing so, the RO stated that even though PFT results were not available prior to February 2014, it was affording the Veteran the benefit of the doubt in assigning the 30 percent disability evaluation from August 18, 2009.

The Board finds that a higher evaluation for the Veteran's service-connected residuals of a spontaneous pneumothorax is not warranted under DC 6843.  See 38 C.F.R. § 4.97.  The medical evidence of record shows that the Veteran's respiratory symptoms continue to meet the criteria for a 30 percent disability evaluation and no higher.  There is no medical evidence of record that indicates this condition requires the Veteran to make monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  An evaluation in excess of 30 percent for residuals of a spontaneous pneumothorax is not warranted.  See 38 C.F.R. § 4.97.

The record does not show, nor does the Veteran assert, that he is unemployable due to his service-connected residuals of a spontaneous pneumothorax.  Thus, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).


ORDER

Entitlement to an increased evaluation in excess of 30 percent for residuals of a spontaneous pneumothorax is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


